 
 
I 
108th CONGRESS 2d Session 
H. R. 4697 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. McHugh introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for a permanent extension of the credit for producing electricity from wind. 
 
 
1.Permanent extension of credit for producing electricity from windSection 45(c)(3)(A) of the Internal Revenue Code of 1986 (relating to wind facility) is amended by striking , and before January 1, 2004.  
 
